DETAILED ACTION
Status of the Application
	Claims 1-8, 15, 31, 36, 39-40 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1, 15, 31, 36, 39, 40, a new sequence listing, and a declaration by inventor Christopher Vakulskas (hereinafter “Vakulskas” declaration),  as submitted in a communication filed on 4/12/2022 are acknowledged. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although Gori et al. (WO 2019/178426, filed 3/14/2019, published 9/19/2019; cited in the IDS and prior Office actions) discloses the polypeptide of SEQ ID NO: 493 (comprises SEQ ID NO: 465), the Vakulskas declaration states that inventor Vakulskas provided SEQ ID NO: 465, 491 and 493 to one or more of the coinventors of the WO 2019/178426 publication, and made SEQ ID NO: 465. 491 and 493 available to one or more of the coinventors of the WO 2019/178426 publication.  As set forth in MPEP § 717.01(a)(1), the Office  will consider whether the affidavit shows sufficient facts, in weight and character, to establish that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.  In the instant case, inventor Vakulskas has stated on the record that he provided and made available SEQ ID NO: 465, 491 and 493 to one or more of the co-inventors of the WO 2019/178426 publication.  In addition, MPEP § 717.01(a)(1) states that a mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party.  In the instant case, the Examiner has not found a contrary statement by others or evidence that the polypeptides of SEQ ID NO: 493 or SEQ ID NO: 465 are claimed by another party, including the inventors of the WO 2019/178426 publication.   In view of the statements of the Vakulskas declaration, the previous rejection of claims 1, 4, 5, 8,  39 and 40 under 35 U.S.C. 102(a)(2) as being anticipated by Gori et al. is hereby withdrawn. The rejection of claim 39 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Behlke et al. (WO 2018/098383, published 5/31/2018) is hereby withdrawn by virtue of the fact that the claim as amended is no longer directed to the polypeptide of SEQ ID NO: 492 (encoded by the polynucleotide of SEQ ID NO: 488).   Therefore, claims 1-8, 15, 31, 36, 39-40, directed to proteins that comprise SEQ ID NO: 18-22, 24-30, 59-245, 465, 472, 473, or 493, are allowable over the prior art of record.

Conclusion
Claims 1-8, 15, 31, 36, 39-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
May 6, 2022